DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Switzerland on 5/2/2019. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 13, the original disclosure fails to describe “wherein the ends of the clamping members at the tip of the spreader clamp are configured to be inserted between adjacent grid elements or adjacent slats/lamellae of the air outlet and to elastically flex outward in a direction transverse to the longitudinal direction when the deodorizing body is mounted to the air outlet.  The disclosure provides no indication that the tips of the arms would flex outward.  Viewing the disclosure, it is equally possible that the bent back portion 6 flexes and the tips remain in place.  However, either possibility is a guess because the specific flexing mechanism is not described.  The description from the original disclosure is inadequate to claim that the tips of the clamping members are configured to elastically flex outward when mounted to the air outlet.  
Claims 2-3, 5-6, 12 and 14 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,976,637 to Massimo in view of US Patent 10,913,250 to McLean.
Regarding claim 1, Massimo discloses a deodorizing device for a vehicle, said deodorizing device comprising at least one deodorizing body (8, 1) and at least one spreader clamp (3) fixed in or at the deodorizing body (Fig. 1), said spreader clamp configured to mount the deodorizing body to a grid or one or more slats/lamellae of an air outlet in the interior of the vehicle (Col. 1, lines 34-35), said spreader clamp having two clamping members (11) extending in a longitudinal direction of the spreader clamp and away from the deodorizing body, said clamping members being opposite one another transversely to the longitudinal direction.  Massimo fails to disclose the material for the clamping members and whether they are elastic.  However, McLean discloses a holding clamp including elastic clamping members (arms are displaced when object is inserted – see abstract, for example), wherein said clamping members (326, 328) are formed of a first plastic material (Col. 1, lines 53-56), wherein directly opposite portions of the clamping members (322) are of a second, softer plastic material than the first plastic material (Col. 4, lines 62-63; Col. 1, line 64 – Col. 2, line 5), wherein at least one of the clamping members has a clamping part (328) that is bent back in direction to the opposing side of the clamp and wherein said clamping part is provided with one of the portions made of the second plastic material (Fig. 3).  It would have been obvious to one of ordinary skill to have used McLean’s clamp in Massimo because doing so only involves a simple substitution of one known, equivalent clamping element for another to obtain predictable results.  Further, using McLean’s configuration would tend to prevent movement between the device and the air outlet, as taught by McLean (Col. 3, line 62 – Col. 4, line 2).  In the combination, ends of the clamping members at the tip of the spreader clamp are configured to be inserted between adjacent grid elements or adjacent slats/lamellae of the air outlet and to elastically flex outward in a direction transverse to the longitudinal direction when the deodorizing body is mounted to the air outlet (McLean Col. 3, lines 31-42).  To the extent necessary, McLean discloses that using other clamp shapes are possible (Col. 4, lines 35-39).  
Regarding claim 5, the combination from claim 1 discloses wherein the spreader clamp has a fixing section (see Annotated Fig. 3B below) designed for being fixed within the deodorizing body, which fixing section is also formed of the first plastic material (both McLean and Massimo disclose one-piece clips, which would have the first material throughout).  To the extent there is any doubt about the material used for the fixing section, using the first plastic material disclosed in McLean (Col. 3, lines 40-43) would have been obvious to one of ordinary skill because it only involves choosing from a finite number of predictable materials to use in a clamp.

    PNG
    media_image1.png
    282
    232
    media_image1.png
    Greyscale

Massimo Annotated Fig. 3B
	Regarding claim 6, the combination from claim 5 discloses wherein the fixing section is provided with at least one retaining element and with a support plate for supporting the exterior of the deodorizing body (see Annotated Fig. 3B above).
Regarding claim 7, the combination from claim 1 discloses a spreader clamp for a deodorizing device, said spreader clamp being intended for mounting a deodorizing body to a grid or to one or more slats/lamellae of an air outlet in the interior of a vehicle (Massimo Col. 1, lines 34-35), said spreader clamp having two elastically deformable clamping members (326, 328 – McLean; see abstract – description of arms being displaced when object is inserted) that extend in longitudinal direction of the spreader clamp and away from the deodorizing body, said clamping members being opposite one another traverse to the longitudinal direction (McLean Fig. 3), wherein said clamping members are formed of a first plastic material (McLean Col. 1, lines 53-56), and wherein directly opposite portions (322 - McLean) of the clamping members are formed from a second, softer plastic material (McLean Col. 4, lines 62-63; Col. 1, line 64 – Col. 2, line 5) than the first plastic material.  Regarding the injection molding limitation, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art (as is the case here), the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983). 
	Regarding claim 10, the combination from claim 1 discloses wherein the spreader clamp has a fixing section designed for being fixed within the deodorizing body (see Annotated Fig. 3B above), said fixing section being provided with at least one retaining element and with a support plate for supporting the exterior of the deodorizing body (see Annotated Fig. 3B above).
	Regarding claim 11, the combination from claim 1 discloses wherein at least one of the clamping members has a clamping part (328 – McLean) that is bent back in direction of the fixing section and wherein said clamping part is provided with one of the portions made of the second plastic material (McLean Fig. 3).
Regarding claim 12, the combination from claim 1 discloses the first and second plastic materials (see claim 1 rejection).  Regarding the injection molding limitation, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art (as is the case here), the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).
Regarding claim 13, the combination from claim 1 discloses wherein at least one of the clamping members has a clamping part (328 – McLean) that is bent back in direction of the fixing section and wherein said clamping part is provided with one of the portions made of the second plastic material (McLean Fig. 3), and wherein the ends of the clamping members at the tip of the spreader clamp are configured to be inserted between adjacent grid elements or adjacent-slats/lamellae of the air outlet and to elastically flex outward in a direction transverse to the longitudinal direction when the deodorizing body is mounted to the air outlet (McLean Col. 3, lines 31-42).
Regarding claim 14, the combination from claim 1 discloses wherein the portions of the clamping members formed from the second plastic material extend parallel to one another for at least a majority of their length prior to the spreader clamp being mounted to the air outlet (McLean Fig. 3).
Claim(s) 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massimo and McLean, further in view of US Patent 8,777,170 to Gilbert and US Published Application 2011/0154623 to Schmidt.
Regarding claims 2 and 8, the combination from claim 1 fails to disclose the first plastic material.  However, Gilbert discloses a clamp device having a body made from a thermoplastic material (Gilbert Col. 5, line 63 – Col. 6, line 2).  It would have been obvious to one of ordinary skill to have used a thermoplastic material for the first material because the modification only requires choosing from a finite number of predictable materials to use in a clamp.  The combination fails to disclose the claimed second material.  However, Schmidt discloses a clamp that includes a gripping surface formed from a thermoplastic elastomer (para. 0009).  It would have been obvious to one of ordinary skill to have used a thermoplastic elastomer for the gripping surface in the combination because it has a high coefficient of friction, which would prevent unintentional removal of the clamp, as taught by Schmidt (para. 0009).  
Regarding claims 3 and 9, the combination from claim 1 discloses wherein the first plastic material is acrylonitrile butadiene styrene (ABS) (Gilbert Col. 5, line 63 – Col. 6, line 2).
Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that the prior art fails to disclose the tip of the clamp arms being configured to flex outwardly (page 6), see the new rejections based in part on McLean.  See also the Section 112(a) rejection above.
As to applicant’s argument regarding the injection molding limitation (page 9), see the rejection above, which notes that it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art (as is the case here), the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734